AMENDMENT AGREEMENT


          THIS AMENDMENT AGREEMENT (this "Agreement") is made and entered into
as of the 17th day of October, 2003, by and between COGENTRIX ENERGY, INC., a
North Carolina corporation (the "Company"), and JAMES E. LEWIS (the "Employee").


STATEMENT OF PURPOSE


          The Company and the Employee are parties to an Employment Agreement
dated as of August 14, 2003 (the "Employment Agreement"), covering the terms and
conditions of the Employee's employment with the Company. The Company and the
Employee desire to amend the Employment Agreement in certain respects, and this
Agreement sets forth such amendments.

          NOW, THEREFORE, in consideration of the Statement of Purpose and the
mutual covenants and agreements herein contained, the parties hereto agree as
follows:

          1.     Effectiveness of Agreement. This Agreement shall become
effective upon, and only upon, (i) the "Closing" (as defined in that certain
Share Purchase Agreement dated as of October 17, 2003, among GS Power Holdings,
LLC, the Company and the Company's shareholders (as such agreement may be
amended from time to time, the "Purchase Agreement")), (ii) the Employee's
survival to the date of such Closing, and (iii) the execution and delivery by
The Goldman Sachs Group, Inc. ("Goldman") to the Employee of an unconditional
guarantee of the Company's obligations under this Agreement in the form attached
hereto as Exhibit A.

          2.     Payment to the Employee In Lieu of Certain Payments Under the
Employment Agreement. Upon the first to occur of (i) the Employee's death after
the date this Agreement becomes effective or (ii) January 5, 2005 (in either
case, the "Payment Date"), the Company shall immediately pay to the Employee (or
in the event of the Employee's death prior to January 5, 2005, the Company shall
pay to the Employee's estate within 3 business days after the delivery to the
Company of a certified copy of the Employee's death certificate and a certified
copy of letters testamentary evidencing the authority of the representative of
the Employee's estate to act on behalf of the Employee's estate) by wire
transfer of immediately available funds to an account maintained at a commercial
bank located in the United States and designated by the Employee (or the
representative of the Employee's estate) the amount of (x) $2,862,292.94, if the
Employee's employment with the Company terminates prior to January 1, 2004 or
(y) if the Employee's employment with the Company terminates after December 31,
2003, the sum of (A) $2,862,292.94 plus (B) five times the sum of the "Bonus"
and the "Plan Distribution" (as such terms are defined in the Employment
Agreement) paid or due to the Employee for 2003. Such payment shall be in
consideration of the Employee's waiver of any amount that may otherwise be due
to the Employee under Section 4.3.2(iv) and 4.3.2(v) of the Employment Agreement
or the Severance and Severance Benefits (but not the Acceleration Payment) that
may otherwise be due to the Employee under Section 4.4.2(i) of the Employment
Agreement and shall fully discharge the Company from any liability for such
payments under such provisions of the Employment Agreement.

          The payment made to the Employee pursuant to this paragraph 2 shall
not relieve the Company of any obligation to timely pay or provide to the
Employee the Acceleration Payment under Section 4.4.2(i) of the Employment
Agreement or any amounts or benefits required to be paid or provided or which
the Employee is eligible to receive under the last sentence of Section 4.4.2 of
the Employment Agreement, or any plan, program, policy, practice, contract or
agreement of the Company, prior to or as a consequence of the Employee's
termination of employment, including without limitation, any amounts due and
payable to the Employee under the Company's Incentive Bonus Plan and the Annual
Distributions (as defined in the Employee's Profit-Sharing Plan Agreement with
the Company (the "Profit-Sharing Agreement") covering the terms and conditions
of the Employee's participation in the Cogentrix Profit-Sharing Plan) and the
Employment Termination (as defined in the Profit-Sharing Agreement) distribution
under the Profit-Sharing Agreement, and the Employee's entitlement to all such
amounts or benefits are independent of and incremental to the payment due to the
Employee pursuant to this paragraph 2.

          3.     Nonsolicitation. During the period from the date this Agreement
becomes effective through the Payment Date, the Employee shall not solicit the
employment or services of, hire, or retain any person who is known by the
Employee to be then employed by the Company or any of its affiliates.

          4.     Tax Withholding. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as shall be
required to be withheld pursuant to any applicable law or regulation; provided,
however, in no event shall any such withholding be made prior to the date the
amount is actually paid to the Employee.

          5.     Continued Effectiveness of Employment Agreement and Incentive
Compensation Plans and Policies. Except as expressly amended hereby, the
Employment Agreement, the Profit-Sharing Agreement, and any other incentive
compensation plans and policies of the Company shall continue in full force and
effect in accordance with their respective terms and conditions.

          6.     Payment Obligations. The obligations of the Company to make the
payment described in paragraph 2 shall be subject solely to the Employee's
continued compliance with the noncompetition provisions set forth in Section 5
of the Employment Agreement and the nonsolicitation provisions set forth in
paragraph 3 hereunder, but shall otherwise be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company or
any of its affiliates may have against the Employee. The Employee shall not be
required to mitigate the amount of the payment described in paragraph 2 by
seeking other employment or otherwise, nor shall the amount of such payment be
reduced by any compensation earned by the Employee as the result of employment
by another company, by the Employee's retirement benefits or otherwise.

          7.     Expenses of Enforcement. In the event the Company fails to make
the payment described in paragraph 2 by the Payment Date and the Employee
retains counsel to enforce the Company's payment obligation under this Agreement
(whether or not legal action is commenced by the Employee), the Company shall
reimburse the Employee for all fees and expenses (including fees and expenses of
legal counsel) incurred by the Employee to enforce the Company's obligations
under this Agreement. In addition, the Company shall pay interest on the payment
described in paragraph 2 from the Payment Date through the date the payment is
made at an annual rate of interest equal to the "prime rate" published in The
Wall Street Journal plus three percent (3%) per annum.

          8.     Automatic Transfer and Assumption of the Company's Obligations.
In the event (i) the Company sells all or substantially all of its business or
assets to any person or entity that is not a member of the controlled group of
corporations (within the meaning of Section 1563(a) of the Internal Revenue Code
of 1986) that includes Goldman or (ii) the Company ceases to be member of such
controlled group for any reason, then in either of such events, the Company's
obligations under this Agreement shall be automatically transferred to and
assumed by Goldman without any further action by the Company, the Employee or
Goldman.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

COGENTRIX ENERGY, INC.

By:       /s/  Mark F. Miller             
                  Mark F. Miller,
                  Chief Operating Officer



             /s/  James E. Lewis             
                  James E. Lewis

